t c memo united_states tax_court robert ho petitioner v commissioner of internal revenue respondent docket no 1291-05l filed date robert ho pro_se elaine t fuller for respondent memorandum opinion armen special_trial_judge this collection review case is before the court on respondent’s motion for summary_judgment as supplemented and petitioner’s motion for leave to file second amended petition as explained in detail below we shall grant unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued respondent’s motion as supplemented and deny petitioner’s motion background at the time that the petition was filed and at all other relevant times petitioner resided pincite eagle rock blvd los angeles california eagle rock address petitioner’s form_1040 for on date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the return petitioner entered zeros on all lines requesting information regarding his income specifically including line wages salaries tips etc petitioner attached to the return a 2-page typewritten statement containing frivolous and groundless tax_protester arguments such as no section of the internal_revenue_code establishes an income_tax_liability or requires that he pay taxes on the basis of a return the privacy_act provides that he is not required to file a return a form_1040 with zeros is a valid_return he has no income under the definition of income in merchant’ sec_1 continued are to the tax_court rules_of_practice and procedure petitioner attached a substantively identical 2-page typewritten statement to the petition he filed in docket no 5407-04s in respect to the taxable_year in that case the court rendered a bench opinion in date holding that respondent did not abuse his discretion in determining to proceed with collection by levy loan trust co v smietanka 255_us_509 his return is not frivolous no irs employee has been delegated authority to determine whether a return is frivolous or to impose a frivolous_return penalty the frivolous_return penalty may not be applied to him because no legislative_regulation implements it no statute allows the irs to prepare a return for him because he has filed a return and income for purposes of the federal_income_tax can only be a derivative of corporate activity respondent prepared a substitute return for petitioner on date respondent issued a 30-day_letter in which respondent adjusted petitioner’s income_tax_liability for on date respondent received from petitioner a letter asserting the same frivolous and groundless tax protester-type arguments as indicated above respondent’s notice_of_deficiency on date respondent issued a notice_of_deficiency for to petitioner at the eagle rock address in the notice_of_deficiency respondent determined a deficiency of dollar_figure an addition_to_tax under sec_6651 for failure to timely file of dollar_figure and an addition_to_tax under sec_6654 the substitute return in evidence is a blank form_1040 that reflects only petitioner’s name social_security_number and filing_status see sec_6020 121_tc_111 n for failure to pay estimated_tax of dollar_figure the notice_of_deficiency did not determine an addition_to_tax under sec_6651 for failure_to_pay_tax the deficiency in income_tax is based on respondent’s determination that in petitioner received but failed to report on an income_tax return for that year wages in the amount of dollar_figure from cerritos community college see 640_f2d_1014 9th cir the addition_to_tax under sec_6651 is based on respondent’s determination that petitioner failed to file a valid income_tax return for see 120_tc_163 114_tc_136 82_tc_766 affd 793_f2d_139 6th cir coulton v commissioner tcmemo_2005_199 frey v commissioner tcmemo_2004_87 n the addition_to_tax under sec_6654 is based on respondent’s determination that petitioner having avoided any withholding of tax from his wages failed to pay estimated_tax petitioner received the notice_of_deficiency but did not file a petition for redetermination with the tax_court see sec_6213 attached to the notice_of_deficiency was a form_4549 income_tax examination changes the form_4549 reflected statutory interest under sec_6601 computed through date on date respondent assessed the determined deficiency of dollar_figure per default of day letter the addition_to_tax for late filing in the lesser amount of dollar_figure the addition_to_tax for failure to pay estimated_tax of dollar_figure statutory interest of dollar_figure and an addition_to_tax under sec_6651 for failure_to_pay_tax in the amount of dollar_figure on that same date respondent sent petitioner a notice_and_demand for payment also known as a statutory notice of balance due petitioner did not pay the amount owing respondent’s final notice and petitioner’s response on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in respect to petitioner’s outstanding tax_liability for respondent received from petitioner a timely form request for a collection_due_process_hearing cdp hearing petitioner stated in form that he disagreed with the at the hearing respondent proffered form_4340 certificate of assessments payments and other specified matters which the court received into evidence according to form_4340 the addition_to_tax under sec_6651 as determined in the date notice_of_deficiency was dollar_figure ie percent of the determined deficiency the addition_to_tax under sec_6651 as assessed on date was dollar_figure ie percent of the determined deficiency the date on which the assessment was made and the reduction in the amount of the addition_to_tax under sec_6651 demonstrate that respondent assessed the addition_to_tax for late payment under sec_6651 and not an addition_to_tax under sec_6651 as alleged by petitioner in his proposed second amended petition see sec_6651 assessment that he would explain the reason for his disagreement in a face-to-face cdp hearing and that he would record the cdp hearing on date respondent’s appeals_office sent to petitioner a letter advising petitioner that respondent assigned the case to an appeals officer the assigned appeals officer also sent two letters to petitioner on date in the first letter the appeals officer acknowledged receipt of form and requested petitioner to submit within days of the letter a form 433-a collection information statement for wage earners and self-employed individuals and petitioner’s return in order for the appeals officer to consider collection alternatives in a cdp hearing the appeals officer also stated that he would contact petitioner after days from the date of the letter to schedule a cdp hearing in the second letter the appeals officer limited petitioner’s cdp hearing to a telephone conference or discussion by correspondence because petitioner raised only frivolous and groundless arguments in form the appeals officer however notified petitioner that he could have a face-to-face cdp hearing to address legitimate issues if petitioner would so advise the appeals officer of such issues within days of the date of the letter petitioner responded by letter dated date repeating his entitlement to a face-to-face cdp hearing and his right to challenge the underlying tax_liability petitioner further alleged that form 433-a was not required in order to have a cdp hearing petitioner did not as requested by the appeals officer describe the legitimate issues you will discuss respondent’s notice_of_determination on date respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the taxable_year determining that the proposed levy action was appropriate an attachment to the notice_of_determination stated inter alia you have made no other proposal for resolution through payment s petitioner’s petition on date petitioner filed an imperfect petition see sec_7502 he attached to the imperfect petition the notice_of_determination for the taxable_year see sec_6330 rules petitioner also attached to the petition a notice_of_determination dated date relating to civil frivolous_return penalties under sec_6702 for the taxable_year sec_2001 and sec_2002 respondent filed a motion to dismiss for lack of jurisdiction and to strike as to civil penalties which the court granted we note that respondent filed the same motion in docket no 5407-04s in respect to the taxable_year which the court also granted on date petitioner filed an amended petition and checked the box for petition for redetermination of a deficiency paragraph of the petition states no collection_due_process_hearing was held before the determination was issued under sec_6320 sec_6330 i have the right to a fair hearing and was denied the right to the hearing respondent’s motion for summary_judgment on date respondent filed a motion for summary_judgment together with a declaration from the appeals officer with attached exhibits by order dated date the court directed petitioner to file an objection or other response to respondent’s motion on or before date on date petitioner filed a motion for an extension of time to respond to respondent’s motion by order dated date the court granted petitioner’s motion and extended the time within which petitioner was to respond to respondent’s motion to date petitioner did not file a response within the period specified in the court’s date order the court has treated this pleading as a petition for lien or levy action collection action petitioner’s motions a petitioner’s motion to remove small_tax_case designation on date petitioner filed a motion to remove small_tax_case designation in the motion petitioner alleges at the time he made the small_tax_case designation petitioner did not at all comprehend the import of the respondent’s not having to file an answer to his amended petition and the petitioner’s and the respondent’s inability to appeal any adverse decision of this court to a circuit_court of appeals petitioner did not state whether respondent objected to the motion b petitioner’s motion for leave to file second amended petition also on date petitioner filed a motion for leave to file a second amended petition petitioner lodged a proposed second amended petition with the motion for leave in support of his motion for leave petitioner alleges that the amended petition neither adequately sets forth grounds of error in respondent’s determination nor facts in support thereof in sufficient detail to apprise both the court and respondent of petitioner’s actual litigating position and that the second amended petition sets forth only substantive and non-frivolous arguments petitioner did not state whether respondent objected to the motion petitioner also requested that the court hold respondent’s motion for summary_judgment in abeyance in the proposed second amended petition lodged with the court petitioner alleges respondent failed to unconditionally offer petitioner a face-to-face cdp hearing near petitioner’s residence respondent denied petitioner the right to audio record any in-person interview respondent failed to verify that all applicable law or administrative procedure was met respondent’s denial to conduct the face- to-face cdp hearing prevented petitioner from offering certain valid collection alternatives such as the posting of a bond and the substitution of other assets respondent denied petitioner the right to challenge the underlying tax_liability specifically the addition_to_tax under sec_6651 and accrued interest under sec_6601 respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary and the appeals officer was biased by order dated date the court calendared respondent’s motion for summary_judgment petitioner’s motion to remove small_tax_case designation and petitioner’s motion for leave to file second amended petition for hearing at the court’s trial session in los angeles california on date see supra note respondent’s motion in limine on date respondent filed a motion in limine to preclude petitioner from introducing any testimony or documentary_evidence challenging the existence or amount of his underlying tax_liability respondent relied on the following predicate facts in support of his motion in limine respondent issued a notice_of_deficiency for to petitioner at his last_known_address petitioner received the notice_of_deficiency and petitioner failed to file a petition for redetermination with the court see sec_6213 respondent therefore argued that petitioner is precluded from challenging the underlying tax_liability including additions to tax and interest in this sec_6330 proceeding hearing on date this matter was called for hearing at the court’s trial session in los angeles california counsel for respondent appeared and presented argument although petitioner did not appear at the hearing he filed with the court the following petitioner’s tax_court rule c statement in support of petitioner’s motion to remove small_tax_case designation petitioner’s tax_court rule c statement in at the hearing the court denied respondent’s oral motion to dismiss this case for lack of prosecution support of petitioner’s motion for leave to file second amended petition and petitioner’s tax_court rule c statement in opposition to respondent’s motion for summary_judgment over respondent’s objection the court granted petitioner’s motion to remove small_tax_case designation to preserve petitioner’s right to appeal any adverse decision against him the allegations in petitioner’s amended petition filed date were deemed denied based on respondent’s denial of those allegations with the exception of petitioner’s social_security_number with respect to respondent’s motion in limine the court concluded that petitioner had received the notice_of_deficiency and that he had failed to file a petition for redetermination with the court accordingly the court granted respondent’s motion in limine in that petitioner is precluded from introducing any testimony or documentary_evidence challenging the determinations raised in the notice_of_deficiency ie the amount or existence of the deficiency the addition_to_tax for failure_to_file and the addition_to_tax for failure to pay estimated_tax with respect to petitioner’s motion for leave to file second amended petition respondent argued that the issues raised in the proposed second amended petition were the same issues that respondent addressed and supported by exhibits in his motion for summary_judgment in his rule c statement petitioner argued on procedural grounds that respondent is obliged to file an answer regardless of whether the court grants the motion for leave with respect to respondent’s motion for summary_judgment petitioner’s rule c statement did not challenge the merits of the motion but rather asserted on procedural grounds that the motion would be premature under rule if the court granted petitioner’s motion to remove small_tax_case designation because respondent would be required to file an answer at the conclusion of the hearing the court took petitioner’s motion for leave to file second amended petition and respondent’s motion for summary_judgment under advisement supplement to respondent’s motion for summary judgement on date respondent filed a supplement to respondent’s motion for summary_judgment in the supplement respondent contends that petitioner may not raise in this proceeding the issues with respect to whether interest and penalties were correctly computed and whether reasonable_cause exists to waive the assertion of penalties because petitioner failed to raise these issues during the cdp hearing in light of petitioner’s allegation in his proposed second amended petition concerning the addition_to_tax under sec_6651 and respondent’s assertion in his motion for summary_judgment as supplemented the court issued an order dated date directing the parties to supplement their respective motions in certain respects by date specifically the court directed respondent to state the basis on which he assessed the addition_to_tax under sec_6651 when such addition was never determined in the notice_of_deficiency nor summarily assessed pursuant to sec_6020 and sec_6651 the court also directed petitioner to provide a precise interest computation that mathematically demonstrates the basis for his allegation that respondent did not correctly compute the interest assessed to clearly specify the applicable_interest_rate the period of time to which each rate is applicable and the principal_amount against which the interest rate is applied petitioner did not file a supplement as directed in the court’s date order second supplement to respondent’s motion for summary_judgment on date respondent filed a second supplement to respondent’s motion for summary_judgment in the second supplement respondent conceded that the addition_to_tax under sec_6651 may not be assessed and collected from petitioner for taxable_year respondent further stated that he would abate the previously assessed addition_to_tax under sec_6651 in the amount of dollar_figure as well as any interest assessed with respect to such amount discussion the matters remaining before the court are respondent’s motion for summary_judgment as supplemented and petitioner’s motion for leave to file second amended petition a collection actions-general rules sec_6330 generally provides that the commissioner cannot proceed with collection by levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 imposes on the appeals_office an obligation to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 further provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite see also 118_tc_488 wooten v commissioner tcmemo_2003_113 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate it is well settled that where the validity of the underlying tax_liability is properly at issue in a collection review proceeding the court will review the matter on a de novo basis goza v commissioner supra pincite where the validity of the underlying tax_liability however is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion id in reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office magana v commissioner supra pincite furthermore in reviewing the determination of an appeals_office that a taxpayer is not entitled to a collection alternative we have held that such a determination does not constitute an abuse_of_discretion if the taxpayer was not currently in compliance with federal tax laws e g rodriguez v commissioner tcmemo_2003_153 moorhous v commissioner tcmemo_2003_183 londono v commissioner tcmemo_2003_99 b petitioner’s motion for leave to file second amended petition we shall begin with petitioner’s motion for leave to file second amended petition rule a provides that leave to amend shall be given freely when justice so requires in 371_us_178 the supreme court stated that leave to amend may be inappropriate where there is any apparent or declared reason--such as undue delay bad faith or dilatory motive on the part of the movant repeated failure to cure deficiencies by amendments previously allowed undue prejudice to the opposing party by virtue of allowance of the amendment futility of amendment etc with respect to a motion to amend a significant inquiry is whether or not the moving party would prevail on the merits 98_tc_28 in exercising its discretion the court may deny petitioner’s motion for leave to amend if permitting an amended petition would be futile klamath-lake pharm association v 701_f2d_1276 9th cir on date petitioner filed a motion for leave to file second amended petition respondent objects to the granting of this motion and we therefore must use our discretion in deciding whether to grant or deny petitioner’s motion for leave see 89_tc_1081 in the motion for leave petitioner argues that the proposed second amended petition adequately sets forth the grounds for errors in respondent’s determination as well as the facts in support thereof to apprise the court and respondent of petitioner’s actual litigating position significantly however petitioner’s proposed second amended petition principally raises the same issues that are addressed and supported by exhibits in respondent’s motion for summary_judgment as supplemented which is discussed in detail below see discussion infra par c the proposed second amended petition however raises for the first time the issue of interestdollar_figure specifically petitioner alleges that he is not liable for interest assessed under sec_6601 because it was not determined in the notice_of_deficiency and in the alternative that respondent incorrectly computed the amount of accrued interest assuming arguendo that petitioner’s proposed second amended petition also raised for the first time a challenge to an addition_to_tax under sec_6651 as previously discussed the record reflects that respondent assessed an addition_to_tax under sec_6651 and not sec_6651 respondent however conceded that petitioner is not liable for the addition_to_tax under sec_6651 and has indicated that the addition and related interest will be abated petitioner may raise this issue in this proceeding we conclude that he would not prevail on the merits generally interest on a federal_income_tax liability begins to accrue from the last date prescribed for payment of that tax and continues to accrue compounding daily until payment is made sec_6601 sec_6622 sec_6601 further allows respondent to assess and collect interest at any time during the period within which the underlying tax may be collected see sec_301_6601-1 proced admin regs the manner of assessing interest is the same as assessing tax that is interest is assessed by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations sec_6203 unlike the assessment procedure for income taxes however a notice_of_deficiency is not required before assessing interestdollar_figure see sec_6213 in sum a taxpayer is liable for generally the right to challenge the existence and amount of underlying tax_liability encompasses the right to challenge the existence and amount of disputed interest thereon 122_tc_384 the facts in urbano however are distinguishable from the present case in urbano the taxpayers did not receive a notice_of_deficiency because they waived their right to contest the findings in form_4549 form_4549 however did not include a finding with respect to disputed interest in their sec_6320 hearing the taxpayers challenged their liability for sec_6601 interest and claimed interest abatement under the facts of that case the court held that we had jurisdiction to redetermine interest as applicable herein sec_6213 applies to the assessment of a deficiency in respect of any_tax imposed by subtitle a income taxes interest on a deficiency until the deficiency is paid or otherwise abated we therefore conclude that petitioner is liable for interest under sec_6601 with respect to redetermining assessments of interest pursuant to sec_6601 however our jurisdiction is limited first sec_7481 provides that if within year after a decision of the tax_court becomes final the taxpayer files a petition to redetermine interest the tax_court has overpayment jurisdiction with regard to interest see 121_tc_147 second sec_6404 provides the tax_court with jurisdiction to review whether the commissioner’s refusal to abate interest under sec_6404 was an abuse_of_discretion in regard to redetermining the assessment of interest we find it significant that petitioner failed to submit a computation demonstrating the basis for his allegation as specifically directed by the court in its date order in light of his own noncompliance petitioner has not in good_faith placed a triable issue in dispute in the absence of supporting facts that would show the assessed amounts are in error petitioner’s allegation fails to rise to the level of a cognizable claim that would provide a basis for us to grant relief see rule b even if we were to broadly construe petitioner’s allegation to encompass interest abatement petitioner would be precluded from raising this issue in the instant proceeding because he failed to raise interest abatement with the appeals officer sec_301_6330-1 q a-f5 proced admin regs see magana v commissioner t c pincite 115_tc_582 n affd 21_fedappx_160 4th cir in any event petitioner has not alleged a ministerial or managerial error warranting an abatement of interest see sec_6404 under the facts of this case we conclude that granting the motion for leave would be futile and contrary to the interests of justice accordingly we deny petitioner’s motion for leave to file second amended petition c respondent’s motion for summary_judgment we now turn to respondent’s motion for summary_judgment as supplemented summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 in the amended petition filed date petitioner contends that he was denied a proper hearing under sec_6330 however hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 taxpayers are generally entitled to be offered a face- to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face- to-face hearing hearings may be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required with respect to the instant matter the record reflects that the appeals officer provided petitioner with an opportunity for a face-to-face hearing if petitioner would advise the appeals officer of the legitimate issues petitioner intended to raise at the hearing petitioner responded by letter reiterating frivolous and groundless tax_protester arguments further petitioner failed to indicate any legitimate issues to be addressed in the hearing such as spousal defenses the appropriateness of the commissioner’s intended collection action possible alternative means of collection or interest abatementdollar_figure in light of petitioner’s frivolous arguments a we note that petitioner alleged in his proposed second amended petition that because respondent denied petitioner a hearing petitioner was not able to raise collection alternatives petitioner however failed to raise any collection alternative with the appeals officer and refused to submit a form 433-a in light of the record before us and given petitioner’s tax_protester agenda we are not persuaded that petitioner intended or intends to raise legitimate collection alternatives see rodriguez v commissioner tcmemo_2003_153 moorhous v commissioner tcmemo_2003_183 londono v commissioner tcmemo_2003_99 and to the effect that a determination by an appeals_office that a taxpayer is not entitled to a collection alternative is not an abuse_of_discretion if the taxpayer was not currently in compliance with continued face-to-face hearing in this case would not have been nor would it be productive see 117_tc_183 there is simply no requirement that a face-to-face hearing must be offered to a taxpayer who merely wishes to pursue a tax protest agenda furthermore the record reflects that respondent properly verified that the requirements of applicable law and administrative procedures were met and that he balanced the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 accordingly respondent’s determination to proceed with the proposed levy was appropriate after carefully reviewing the record respondent did not abuse his discretion in sustaining the notice_of_intent_to_levy as to petitioner we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment filed date and supplemented date and date and thereby sustain the notice_of_determination subject_to respondent’s concession of the addition_to_tax under sec_6651 and interest thereon continued federal tax laws d conclusion to reflect the foregoing an appropriate order will be entered denying petitioner’s motion for leave to file second amended petition and granting respondent’s motion for summary_judgment as supplemented subject_to respondent’s concession noted above
